DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, the prior art does not teach, suggest or render obvious the claimed circuit in combination as claimed including:
First and second resistors between the voltage line and first and second respective switches to the ground; and
A controller configured to charge the voltage line to a first voltage, to discharge the first voltage to a second voltage via the first resistor during a first identified time, to discharge the first voltage to the second voltage via at least the second resistor during a second identified time, and to determine the parasitic resistance using the first and second identified times.
With regard to claim 9, the prior art does not teach, suggest or render obvious the claimed circuit in combination as claimed including:
A first resistor between the voltage line and a first switch to the ground;
A second resistor between the first switch and a second switch to the ground; and
A controller coupled to the voltage line and configured to charge the voltage line to a first voltage, discharge the first voltage to a second voltage via the first resistor during a first identified time, discharge the first voltage to the second voltage via the first and second resistors during a second identified time, and determine the parasitic resistance using the first and second identified times.
With regard to claim 16, the prior art does not teach, suggest or render obvious the claimed circuit in combination as claimed including:
First and second current sinks (is) between the voltage line and first and second respective switches to the ground; and
A controller configured to charge the voltage line to a first voltage, to discharge the first voltage to a second voltage via the first is during a first identified time, to discharge the first voltage to the second voltage via at least the second is during a second identified time, and to determine a current through pis the using the first and second identified times.
With regard to claims 2-8, 10-15 and 17-20, these claims are allowed at least by virtue of their dependencies directly or indirectly from the base claims, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicants’ attention is invited to the followings whose inventions disclose similar devices.
Lee et al. (KR 20090024573 A) relates to an apparatus and method for detecting a leakage current of a battery.  The apparatus for detecting a leakage current of a battery includes: a first voltage distribution node disposed on a first conductive line connecting a positive and negative terminals of the battery; first and second switches respectively disposed between the first voltage distribution node and the positive and negative terminals of the battery; a second voltage distribution node disposed on a second conductive line connecting the first voltage distribution node and a ground; the leakage current is sensed by sensing the voltage of the second voltage distribution node by selective turn-on of the first and second switches, and determining whether leakage current is generated by comparing the calculated leakage resistance and the reference insulation resistance.  However, Lee et al. fails to disclose the allowable subject matter stated in the examiner' s statement of reasons for allowance above.
Katsuma (JP H09193437 A) relates to a method and apparatus for measuring resistance data of a heating element of a thermal head.  A reference resistance is set for a plurality of heating elements arranged in a line on the thermal head.  Connect the capacitor and each in parallel, charge the capacitor until the charging voltage of this capacitor reaches at least the first voltage, the capacitor is discharged through the reference resistance or one of the heating elements, and the discharging time until the charging voltage of the capacitor reaches the second voltage from the first voltage during the discharging is defined as the reference resistance and each heating element. The resistance data representing the relative magnitude of the resistance value of the heating element is calculated for each heating element based on the discharge time of the reference resistance and the discharging time of each heating element.  However, Katsuma fails to disclose the allowable subject matter stated in the examiner' s statement of reasons for allowance above.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571) 272-2170.  The examiner can normally be reached MON-THURS (7:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/Primary Examiner, Art Unit 2858